Order issued December 5, 2013




                                      In The

                                Court of Appeals
                                      For The

                            First District of Texas
                                    ___________

                              NO. 01-12-00064-CR
                                   ____________

                         SCOTT FANCHER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 6
                           Harris County, Texas
                      Trial Court Cause No. 1745796

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit No. 2 (a
DVD). The reporter’s record reflects that the exhibit is in the possession of the
“Harris County Exhibit Clerk.”
      The Harris County District Clerk is directed to deliver to the Clerk of this
court the original of State's Exhibit No. 2 (a DVD), on or before December 11,
2013. This case is set for submission on December 11, 2013. The Clerk of this
court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State's Exhibit No. 2 (a DVD), to the Harris
County District Clerk.

                                   PER CURIAM